Citation Nr: 1619631	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent from October 1, 1988 to February 20, 2013, for hypertensive heart disease, status post myocardial infarction, in excess of 60 percent from February 20, 2013 to July 16, 2014, and in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The November 2009 rating decision granted service connection for hypertensive heart disease status post myocardial infarction and assigned an evaluation of 100 percent effective from March 27, 1988 to October 1, 1988 and a 30 percent evaluation thereafter.  

During the pendency of this appeal, in a July 2015 rating decision, the RO granted an increase in the evaluation of the Veteran's hypertensive heart disease, status post myocardial infarction claim, and assigned a 60 percent rating, effective from February 20, 2013 to July 16, 2014 and continued the 30 percent rating thereafter.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In January 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

Additional evidence was received by VA subsequent to the most recent supplemental statement of the case in July 2015.  Specifically, this evidence included additional private treatment records.  Neither the Veteran, nor his representative, waived RO review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).  The Veteran's substantive appeal for the this appeal was received after February 2, 2013, and 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review if a veteran or his or her representative submits evidence to the AOJ or the Board with or after submission of a substantive appeal.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).  However, as the additional private treatment records were developed by VA, the automatic waiver is not applicable.  Nonetheless, as the issues on appeal are being remanded for further development, the AOJ will be able to consider the additional evidence on readjudication of the issue following completion of the actions requested in the Remand below.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  In a February 2o16 application for entitlement to a TDIU, the Veteran indicated such was in part based on hypertension and heart disease.  Thus, as an increased rating for hypertensive heart disease, status post myocardial infarction is at issue, the Board concludes that the holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In January 2016 testimony, the Veteran stated he had an episode of syncope last December and had also passed out.  Such was subsequent to the most recently July 2014 VA examination which specifically did not endorse syncope.  In his testimony the Veteran also stated that as time passed things had changed and that he was not able to do basic things anymore.  He reported getting out of breath and having to sit to catch his breath simply due to walking, which suggests a more severe level of impairment than was noted on the previous examination.   Thus, as the severity of the Veteran's symptoms may have worsened, a new VA examination for hypertensive heart disease, status post myocardial infarction is warranted.

Additionally, a review of the claims folder shows that the Veteran receives treatment from multiple private providers, and records for such were most recently received in March 2016.  However, on remand, the Veteran should be offered an opportunity to provide VA with authorization and consent forms to allow VA to obtain any updated private treatment records, on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Additionally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Atlanta VA Medical Center (VAMC) in May 2015.  Thus, on remand, updated VA treatment records from the Atlanta VAMC, to include all associate outpatient clinics, since May 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, as noted above, the issue of entitlement to a TDIU is, in part, based on the Veteran's service-connected hypertensive heart disease, status post myocardial infarction.  Thus, as the issue of entitlement to TDIU is intertwined with the increased rating claim for hypertensive heart disease, status post myocardial infarction, a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Atlanta VAMC, to include all associate outpatient clinics, since May 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain any additional updated private treatment records from any identified treatment provider.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected hypertensive heart disease, status post myocardial infarction.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should identify all complications and symptoms attributable to the Veteran's service-connected hypertensive heart disease, status post myocardial infarction, in accordance with the rating criteria.  The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria to include an assessment of exercise capacity in terms of METs (metabolic equivalent); left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal to include entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




